PER CURIAM.
We have for review the decision of the Fifth District Court of Appeal in Moore v. State, 909 So.2d 500 (Fla. 5th DCA 2005), which expressly and directly conflicts with the decision of the Second District Court of Appeal in Gordon v. Regier, 839 So.2d 715 (Fla. 2d DCA 2003). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We stayed proceedings in this case pending our disposition of Larimore v. State, 2 So.3d 101 (Fla.2008), in which we approved Gordon. Thus, when our decision in Larimore became final, we issued an order directing respondent in the present case to show cause why we should not accept jurisdiction, quash the decision under review and remand for reconsideration in light of our decision in Larimore. Upon consideration of respondent’s response and petitioner’s reply thereto, we have determined to so proceed.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fifth District for reconsideration upon application of this Court’s Larimore decision.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.